Judgment of the Supreme Court, New York County (Daniel P. FitzGerald, J., at suppression hearing and jury trial), rendered July 10, 1987, convicting defendant of burglary in the second degree and grand larceny in the fourth degree and sentencing her to concurrent, inde*339terminate terms of imprisonment of 7 to 14 years and 2 to 4 years, respectively, unanimously affirmed.
We find no merit to defendant’s claim that the prosecutor was guilty of misleading defense counsel with regard to the evidence that she planned to introduce against defendant. The prosecutor’s answers to the defendant’s bill of particulars and demand for discovery were appropriately responsive. As borne out by the trial proceedings, the evidence in question, United States currency, was returned to defendant. To be sure, the prosecutor’s view of evidentiary value of the cash differed from the on-the-scene view taken by the arresting officer, but her responses to defendant’s pretrial motions did not serve to "sandbag” defense counsel.
Defendant claims her guilt was not established beyond a reasonable doubt, but the credible testimony of the police witnesses, the victim, and the building superintendent establish all of the elements of the crime for which defendant now stands convicted.
The hearing court properly denied defendant’s motion to suppress her statements. Defendant’s detention in the vestibule of the building while the police sorted out the conflicting claims did not amount to an arrest. (People v Hicks, 68 NY2d 234; People v Huffman, 41 NY2d 29.)
We have considered defendant’s remaining claims and find them to be without merit. Concur—Murphy, P. J., Kupferman, Milonas, Ellerin and Rubin, JJ.